EXHIBIT 10.20



PETER HILL RANKIN
BLUE CITRUS VENTURES INC.
3378 PANORAMA RIDGE
WHISTLER, BRITISH COLUMBIA
V0N 1B3


September 27, 2004

WITHOUT PREJUDICE

MDSI Mobile Data Solutions Inc.
10271 Shellbridge Way,
Richmond, British Columbia
V6X 2W8


ATTENTION: MR. ERIK DYSTHE, PRESIDENT

Dear Sirs/Mesdames:


RE: TERMINATION OF EMPLOYMENT AGREEMENT

--------------------------------------------------------------------------------

I write in respect of the employment agreement between myself and MDSI Mobile
Data Solutions Inc. (the “Company”) dated the 1st day of August, 2003 (the
“Agreement”). Notwithstanding the terms and conditions of the Agreement, I
propose the Agreement be terminated on the terms and conditions contained
herein, with only those provisions surviving as set forth in this letter.
Capitalized terms not otherwise defined in this letter shall have the same
meaning as contained in the Agreement, unless the context requires otherwise:

1.   The effective date of the termination of the Agreement shall be September
29, 2004 (the “Effective Date”). The specific provisions of the Agreement that
survive and are binding upon the parties to this letter have been specified in
this letter.


2.   The Company hereby agrees to engage Blue Citrus Ventures Inc. (“Blue
Citrus”) for general consulting services as may be required by the Company on
the following terms and conditions:


  (a)   in consideration of Blue Citrus making itself available to provide
services, the Company shall pay to Blue Citrus a retainer fee in the amount of
CAD110,000, plus CAD7,700 in goods and services tax (the “Retainer”), on January
1, 2005 (the “Payment Date”) or such other date as may be mutually agreed to by
the Executive,Blue Citrus and the Company;


  (b)   the Company will engage Blue Citrus for not less than 100 days of
services during the period from the Effective Date until the second anniversary
of the Effective Date to perform services as requested by the President;


  (c)   in addition to the Retainer, the Company shall pay to Blue Citrusfor
such consulting services is a minimum charge of CAD1,200.00 per day, plus
expenses, plus applicable goods and services tax; and


  (d)   if upon the second anniversary of the Effective Date, the Company has
engaged Blue Citrus for less than 100 days of services, provided that Blue
Citrus has made reasonable efforts to make the Executive available to provide
services to the Company, the Company shall forthwith, following the second
anniversary of Effective Date, pay to Blue Citrus the product of CAD1,200.00 and
the difference of 100 less the number of days that services were provided, plus
applicable goods and services tax.



--------------------------------------------------------------------------------



3.   The Company shall pay to the Executive forthwith all amounts due to the
Executive on account of accrued vacation pay and any Incentive that has been
earned by the Executive up to and including the Effective Date.


4.   The Executive shall have a period of two (2) years from the Effective Date
in which to exercise vested share purchase options in the Company, failing which
such options shall automatically terminate.


5.   Unless there is a Change of Control announced by press release as specified
in Section 6 of this letter, notwithstanding any provision in the Agreement or
this letter to the contrary, the non-competition provisions of the Agreement,
referred to in section 11 of the Agreement, shall be incorporated into this
letter by reference, and shall be effective against the Executive and Blue
Citrus for a period of commencing on the Effective Date and ending on the sooner
of:


  (a)   Blue Citrus completing 100 days of services pursuant to its engagement
set forth in paragraph 2; or


  (b)   the second anniversary of the Effective Date


  after which the Executive shall be free to accept employment with any person
or party at the sole and absolute discretion of the Executive or after which
Blue Citrus may compete with the Company, directly or indirectly. In any case,
the Executive and Blue Citrus shall be bound by the confidentiality provisions
contained in section 9 of the Agreement.


6.   In the event that there is a Change of Control announced by press release
within twelve (12) months of the Effective Date, the Executive shall be entitled
to the severance payable to the Executive in the amount of CAN220,000 upon the
completion of the Change of Control. Notwithstanding anything in the Agreement
or this letter to the contrary, in the event of a completion of a Change of
Control, the Executive and Blue Citrus shall release and waive any and all
rights against the Company, for any remaining days of service under paragraph
2(b) of this letter. In the event of a completion of a Change of Control, the
Executive and Blue Citrus shall observe and be bound by the non-competition
provisions of the Agreement, referred to in section 11 of the Agreement, for a
period of 1 year from the date of the completion of the Change of Control.


Upon performance of the foregoing, the parties shall have no further obligations
to one another, other than the confidentiality provisions contained in section 9
of the Agreement, which shall continue to be binding on the Executive and Blue
Citrus.

The Company acknowledges and agrees with the Executive and Blue Citrus that
there is no admission of liability on the part of the Company, and that there
has not been any resignation of employment by the Executive, but that the
parties have agreed to mutually terminate the Agreement on the foregoing terms
and conditions.

Please acknowledge your agreement to the above terms and conditions by signing
and returning the enclosed copy of this letter to me at the address first noted
above.


Yours truly,


/s/ Peter Hill Rankin                                
PETER HILL RANKIN




BLUE CITRUS VENTURES INC.

Per:   /s/  Peter Hill Rankin                                    
Peter Hill Rankin



--------------------------------------------------------------------------------



ACKNOWLEDGED AND AGREED THIS 28th DAY OF SEPTEMBER, 2004


MDSI MOBILE DATA SOLUTIONS INC.

Per:    /s/ Glenn Kumoi                                    
Authorized Signatory





--------------------------------------------------------------------------------

